Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-15-00779-CV

       Nos. 04-15-00779-CV; 04-15-00780-CV; 04-15-000781-CV & 04-15-00782-CV

                         ALL AMERICAN EXCAVATION, INC.,
                                    Appellant

                                              v.

          AUSTIN AUSTIN MATERIALS, LLC d/b/a Ramming Paving Company,
                                Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
      Trial Court Nos. 2015-CI-10299; 2015-CI-10743; 2015-CI-13685 & 2015-CI-11880
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the orders of the trial court are
REVERSED, and the causes are REMANDED with instructions to the trial court to enter orders
compelling arbitration between All American Excavation, Inc. and Austin Materials, LLC d/b/a
Ramming Paving Company and staying all other proceedings pending the outcome of the
arbitration. It is ORDERED that appellant, All American Excavation, Inc., recover its costs of
these appeals from appellee, Austin Materials, LLC d/b/a Ramming Paving Company.

       SIGNED April 13, 2016.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice